Campbell, C. J.
In this case, which began before a justice and was appealed into the Wayne circuit court, plaintiffs sued defendant for a bill of repairs to a house which they testify she said was hers, but for which they had before sued her husband, got judgment, and issued execution.
The court below refused to treat this judgment as a finality, and by his instructions to the jury kept it from their consideration for any purpose. Counsel for defendant also, in cross-examining one of the plaintiffs concerning his former testimony, and as to how the books showed the account to have been charged, was met by the objection that the witness was not obliged to produce his books unless defendant called him as her own witness and issued a subpeena duces tecum, and was not allowed to pursue the inquiry. '
That such judgment is conclusive evidence that plaintiffs looked to William King as their debtor, and that he was their debtor for the account sued on, is beyond question. How far such a judgment would be a bar to suing any one else, would depend on a condition of affairs which the record does not clearly show. It would have a bearing on who was considered the sole debtor, if there was but one, and such was the claim here, apparently. Whether it would operate as an estoppel, absolutely, depends on facts which do not seem to have been allowed to be thoroughly explored. It was not irrelevant.
As this suit was brought on an account which was shown to have been charged in the books, defendant was entitled to a full cross-examination upon all that the books would show, *73and was not bound to make plaintiff her witness. He should have produced the books.
The judgment must be reversed, and a new trial granted.
The other Justices concurred.